Claimant seeks to recover in this case on a contract in writing made on the 18th day of February, 1896, with the Attorney General on behalf of the State, for certain surveys and maps of the shore line of Lake Michigan at Chicago, for the specified sum of five hundred dollars. It appears from the evidence that the surveys were made and the maps delivered to the Attorney General on the 31st day of March, 1896, in compliance with the contract, and the same were accepted by the Attorney General. Eo objection or defense to the claim being interposed by or on behalf of the State, the claimant is awarded the sum of five hundred dollars.